892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Doyle WILSON, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3281.
United States Court of Appeals, Federal Circuit.
Dec. 8, 1989.

Before RICH, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and RICHARD MILLS, District Judge.*
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board) in MSPB docket No. DA07528910109, holding that the petitioner had not shown good cause for waiving the time limits for appeal to the Board and dismissing the appeal to the Board as untimely, is affirmed on the basis of the opinion of the administrative judge of the Board.



*
 Of the Central District of Illinois, sitting by designation